I dissent. I am unable to concur in the position taken in the prevailing opinion as to the binding effect of the Pixton judgment upon the intervener. The fact that the drainage district was a party defendant in the Pixton Case does not constitute the drainage district a representative of the bondholders. In certain relations the drainage district may not only not be a representative, but may be adverse to the bondholders.
Such questions as touch the validity of the auditor's deed given to the county covering the land described in this action may or may not have been raised in the Pixton suit; but whatever interests the bondholders have as to the determination of any question affecting such interests they are *Page 88 
entitled to be made parties, and have such issues litigated, and may not be bound by pleadings, findings, or judgments to which they are not parties. The validity of the drainage tax lien of which the bondholders are the beneficiaries is a question the bondholders are entitled to litigate, and whether or not such lien has been destroyed by a procedure whereby the title passes to another under the assessment and collection of general taxes, the bondholders are entitled to litigate such question in such way as to them may seem proper. The bondholders were not parties to that suit. As well say that a holder of a first mortgage lien against a tract of land is precluded from asserting his lien because certain other parties have a suit between themselves as to a question of title without making the mortgagee a party or showing he was represented and his rights under such representation were adjudicated. In the case of Hanson v.Burris, 86 Utah 424, 46 P.2d 400, the question of the tax procedure and the validity of the auditor's tax deed to the county was not raised. It was expressly conceded in that case that the procedure was regular and the deed valid as a tax deed. The question was that the claimed departure from the procedure as to the levying and collection of special taxes was a violation of the terms of the contract with the bondholders.
I am unable to concur in that part of the opinion admitting in evidence the record or judgment of a cause to which the bondholders were not parties and in which they were not represented.